EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Lish on 01/31/2022.

The application has been amended as follows: 

	The abstract has been amended as follows: “[0048] Weight plates that contain images such as custom lettering and/or logos, comprising a weight body and a ring that is customizable.” Has been deleted

	The specification has been amended as follows:
	Paragraph [0029] has been replaced with:
--- FIG. 1 shows an exemplary weight plate 100 having a weight body 200 and two removable rings (300 and 400), a first ring 300 configured to be affixed to the top surface of the weight body 210, and a second ring 400 configured to be affixed to the bottom of the weight body 220.---

	Paragraph [0032] has been replaced with:


	Paragraph [0033] has been replaced with:
	---Other methods of securing the ring onto the weight body are contemplated. In a further embodiment, the channels 60 allow for the press fit of the removable ring 300, 400 itself into the recessed area. Thus the entire ring 300, 400 can serve as a ridge 70 that fits in to the channel 60. In additional embodiments, for instance, the press fit involves the edges of the ring being inserted into channels formed by a recessed area (e.g. a “u-shaped” channel). Thus the edges of the ring are fitted into a channel on the weight plate body so that the ring is secured within the channel along its inner or outer circumference, or both. ---

The claims have been amended as follows:


	On line 3, “the ring” has been amended to --- a ring of said one or more rings---

Claim 14 has been amended as follows:
	On line 3, “the ring” has been amended to --- a ring of said one or more rings---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Megan Anderson/Primary Examiner, Art Unit 3784